Citation Nr: 1023695	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
actinic keratosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine degenerative changes.  

3.  Entitlement to service connection for actinic keratosis.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial evaluation in excess of 0 
percent for a bilateral hearing loss disability.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle post-traumatic arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 
1961 and from February 1964 to February 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in August 2006.  A transcript of the 
hearing has been associated with the claims file.  

The issues of whether new and material evidence has been 
presented sufficient to reopen a claim of entitlement to 
service connection lumbar spine degenerative changes, as well 
as entitlement to service connection for actinic keratosis 
and tinnitus, along with entitlement to an initial evaluation 
in excess of 30 percent for PTSD, an initial evaluation in 
excess of 0 percent for a bilateral hearing loss disability, 
and entitlement to an initial evaluation in excess of 10 
percent for right ankle post-traumatic arthritis being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence added to the record since the October 2002 
rating decision pertaining to actinic keratosis relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The October 2002 rating decision, which denied entitlement to 
service connection for actinic keratosis, is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a March 2002 VA Form 21-
526, the Veteran asserted entitlement to service connection 
for skin cancer, and in an October 2002 rating decision, the 
AOJ denied service connection for actinic keratosis 
referencing Diagnostic Code 7806, which pertains to scars.  
The AOJ noted that on VA examination in October 2002, the 
Veteran denied having a history of skin cancer, indicated 
that he had had some precancerous lesions removed from his 
face by excision and by liquid nitrogen with no residuals, 
and that the diagnosis entered was actinic keratosis.  The 
Board notes that an opinion in regard to whether actinic 
keratosis is related to service was not provided.  
Regardless, since the Board finds that there is new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for actinic keratosis, the 
issue of whether the Veteran has a skin disorder, to include 
actinic keratosis and/or skin cancer, will be adjudicated 
anew.  

The issue of entitlement to service connection for actinic 
keratosis was previously addressed and denied by the AOJ in 
October 2002.  At the time of the prior decision, the record 
included the service treatment records, statements from the 
Veteran, and post service medical records.  The evidence was 
reviewed and service connection for actinic keratosis was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in October 2002, the AOJ 
determined that actinic keratosis was not incurred or 
aggravated during service.  The October 2002 VA examination 
report noted no history of skin cancer and no residuals of 
actinic keratosis that had been removed.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a skin 
disorder.  The evidence submitted since the prior final 
denial in October 2002 is new and material.  Private records, 
received in January 2006, reflect squamous cell carcinoma and 
basal cell carcinoma.  The evidence cures one of the 
evidentiary defects, and is relevant and probative, and thus, 
the evidence is new and material.  The evidence submitted 
since the prior final denial is new and material and the 
claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for actinic keratosis is granted.  


REMAND

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 
(2009).

The Board notes an October 2002 VA report of examination 
reflects a history of an onset of back pain with flight 
lessons during service, and in his March 2005 application to 
reopen the claim of entitlement to service connection for 
lumbar spine degenerative changes, the Veteran asserted that 
he sustained an injury to his back during combat when his 
helicopter crashed.  In that regard, the Board notes that 
while a combat code of "1" is noted in the rating decisions, 
reflecting a determination the Veteran is not a combat 
veteran, in a June 2006 rating decision, the AOJ granted 
service connection for PTSD based on combat stressors, noting 
that the Veteran's decorations and awards include an Air 
Medal for Heroism based on operations against a hostile 
force.  Thus, combat has been established.  

In addition, service personnel records reflect service in 
Vietnam and service connection for a right ankle disability 
was established in October 2002, based, in part, on the 
October 2002 VA examination noting the Veteran's history of a 
right ankle injury when his helicopter crashed in Vietnam.  
Thus, the AOJ has established that the Veteran was involved 
in a helicopter crash during combat in Vietnam.  

The Board notes that in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  This provision is 
intended to lighten the evidentiary burden of a veteran who 
claims a disease or injury was incurred in or aggravated by 
combat service.  

The Board further notes that in November 2006, the Veteran 
was afforded a VA examination and the examiner opined that 
the Veteran's degenerative disc disease of the lumbosacral 
spine with grade 1 spondylolisthesis at L5-S1 is not related 
to the service-connected right ankle disability.  No opinion 
was provided in regard to direct service connection.  

In addition, as reflected in the May 2007 VA Form 646, the 
Veteran asserts tinnitus is a result of acoustic trauma 
during service.  He was afforded a VA audiologic evaluation 
in November 2006, and the opinion provided is to the effect 
that the etiology of the Veteran's tinnitus is not the same 
as the etiology of his service-connected hearing loss 
disability.  An opinion as to whether tinnitus is related to 
service was not provided.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
November 2006 VA examination reports and/or opinions to be 
inadequate for a determination in regard to the relevant 
matters on appeal.  Thus, an opinion should be obtained, 
stated in the positive or negative in the specific terms 
noted in paragraph numbers 2 and 3 below, in regard to 
whether a lumbar spine disorder or tinnitus is etiologically 
related to in-service disease or injury.  

In addition, the Board notes that in a March 2002 VA Form 21-
526, the Veteran asserted entitlement to service connection 
for skin cancer.  In an October 2002 rating decision 
pertaining to the issue, the AOJ denied service connection 
for actinic keratosis, noting that on VA examination in 
October 2002, the Veteran denied having a history of skin 
cancer and indicated that he had had some precancerous 
lesions removed from his face by excision and by liquid 
nitrogen with no residuals, and that the diagnosis entered 
was actinic keratosis.  At the RO hearing in August 2006, the 
Veteran indicated that he received recent treatment at an 
identified VA facility for skin cancer.  Transcript at 7 
(2006).  The relevant up-to-date VA treatment records have 
not been associated with the claims file.  

In addition, the Veteran asserted that skin cancer is a 
result of exposure to Agent Orange during service in Vietnam.  
Id.  As noted, the Veteran served in Vietnam and is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009), 38 C.F.R. § 3.307(6)(iii) 
(2009).  In addition, the following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, type II diabetes mellitus, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, chronic lymphocytic 
leukemia, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Board further notes that the Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).  In 
addition, the Board notes that the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, private records, received in January 2006, 
reflect squamous cell carcinoma and basal cell carcinoma.  In 
this case, there is a diagnosis of skin cancer, an indication 
that such may be related to service, and insufficient 
evidence upon which to base a determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should 
be afforded a VA examination in association with the claim of 
entitlement to service connection for a skin disorder, to 
include skin cancer.  

In regard to the issues pertaining to the evaluation of the 
service-connected disability, the Board notes that the June 
2006 VA PTSD examination report notes that that the Veteran 
underwent private psychotherapy every six weeks, in addition 
to attending group therapy at an identified Vet Center.  
These records of treatment have not been associated with the 
claims file.  

Further, the Veteran asserts that the degree of impairment 
due to PTSD is not reflected in the 30 percent evaluation 
and/or that his symptoms are worse than when he was last 
examined.  In that regard, the Board notes that on VA 
examination in June 2006, a Global Assessment of Functioning 
(GAF) rating of 67 was assigned.  In a March 2007 private 
record, a GAF of 55-57 was assigned.  In addition, as 
reflected in the May 2010 correspondence, the Veteran asserts 
that his service-connected hearing loss and right ankle post-
traumatic arthritis are worse than reflected in the currently 
assigned evaluations.  While the Board is not required to 
remand an appealed claim solely because of the passage of 
time since an otherwise adequate examination report was 
prepared, in this case, there is an indication that the 
service-connected disabilities have undergone an increase in 
severity since the time of the most recent VA examinations in 
2006.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
relevant private records of treatment 
identified at the hearing, and obtain the 
relevant up-to-date VA records that have 
not been associated with the claims file.  
All efforts in this regard should be 
documented in the claims file and all 
records obtained should be associated with 
the claims file.  

2.  The AOJ should return the claims file 
to the VA examiner who accomplished the 
November 2006 VA spine examination, if 
available; otherwise another VA examiner.  
The examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the Veteran's lumbar 
spine degenerative disc disease with 
spondylolisthesis is a result of the back 
injury he sustained in association with 
the established helicopter crash during 
combat service in Vietnam.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology a skin disorder, to 
include skin cancer, and tinnitus.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified skin 
disorder, to include skin cancer, or 
tinnitus is related to service, to include 
exposure to Agent Orange.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The AOJ should schedule the Veteran 
for a VA examination(s) in order to 
determine the degree of impairment due to 
service-connected PTSD, right ankle post-
traumatic arthritis, and bilateral hearing 
loss.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion in regard 
to the degree of impairment due to PTSD, 
right ankle post-traumatic arthritis, and 
bilateral hearing loss, to include an 
opinion in regard to any impact on 
employability, and specifically whether 
the service-connected disabilities 
preclude the Veteran from maintaining 
substantially gainful employment, and if 
so, the date upon which such occurred, 
and/or the date of any identified increase 
in the degree of impairment during the 
relevant period, to the extent possible.  
A complete rationale should accompany all 
opinions provided.  

5.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development required in 
that regard should be accomplished before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


